IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SHANNA MARIE BALTAR, D.O.; AND                          No. 84984
                 MIRIAM SITHOLE, APRN,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND TH E HONORABLE TARA                              FILE
                 D. CLARK NEWBERRY, DISTRICT
                 JUDGE,                                                      JUL 2 1 2022
                 Respondents,                                              ELIZABETH A. BROWN
                                                                         CLERKp4 SUPREME COURT
                   and                                                  BY                   ,
                                                                             DEPUTY CLERK
                 BARRY HEIFETZ, INDIVIDUALLY;
                 SPRING VALLEY HEALTHCARE, LLC,
                 A FOREIGN LIMITED-LIABILITY
                 COMPANY, D/B/A SPANISH HILLS
                 WELLNESS SUITES,
                 Real Parties in Interest.


                      ORDER DISMISSING PETITION FOR WRIT OF MANDAMUS

                             Petitioners on july 20, 2022, filed a notice of withdrawal of
                appeal, which is construed as a motion for vol untary dismissal of this matter
                under NRAP 42(b). The motion is granted, and this writ proceeding is
                dismissed.
                             It is so ORDERED.




                cc:   Hon. Tara D. Clark Newberry, District judge
                      John H. Cotton & Associates, Ltd.
                      Claggett & Sykes Law Firm
                      McBride Hall
                      Eighth District Court Clerk
SUPREME COURT
         OF
      NEVADA


(I)) I947A
                                                                                  al? - AG29AX